


SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND WAIVER


THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND WAIVER (this
“Amendment”), dated as of May 14, 2013, is by and among VOXX INTERNATIONAL
CORPORATION, a Delaware corporation (the “Company”), VOXX ACCESSORIES CORP., a
Delaware corporation (“VAC”), AUDIOVOX ELECTRONICS CORPORATION, a Delaware
corporation (“AEC”), AUDIOVOX CONSUMER ELECTRONICS, INC., a Delaware corporation
(“ACEI”), AMERICAN RADIO CORP., a Georgia corporation (“ARC”), CODE SYSTEMS,
INC., a Delaware corporation (“CSI”), INVISION AUTOMOTIVE SYSTEMS INC., a
Delaware corporation (“IAS”), KLIPSCH GROUP, INC., an Indiana corporation
(“Klipsch”, and together with the Company, VAC, AEC, ACEI, ARC, CSI and IAS,
each, a “Domestic Borrower” and collectively, the “Domestic Borrowers”), VOXX
INTERNATIONAL (GERMANY) GMBH, a Gesellschaft mit beschränkter Haftung under the
laws of the Federal Republic of Germany (the “Foreign Borrower”, and together
with the Domestic Borrowers, each a “Borrower” and collectively the
“Borrowers”), the Subsidiaries of the Company party hereto (collectively, the
“Guarantors”), the Lenders (as hereinafter defined) party hereto and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as administrative agent on behalf of the Lenders
under the Credit Agreement (as hereinafter defined) (in such capacity, the
“Administrative Agent”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed thereto in the Credit Agreement.


W I T N E S S E T H


WHEREAS, the Borrowers, the Guarantors, certain banks and financial institutions
from time to time party thereto (the “Lenders”) and the Administrative Agent are
parties to that certain Amended and Restated Credit Agreement dated as of March
14, 2012 (as amended by that certain First Amendment to Amended and Restated
Credit Agreement dated as of November 29, 2012, and as the same may be further
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”);


WHEREAS, the Credit Parties have requested that the Required Lenders amend
certain provisions of the Credit Agreement; and


WHEREAS, the Required Lenders are willing to make such amendments to the Credit
Agreement, in accordance with and subject to the terms and conditions set forth
herein.


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:


ARTICLE I
WAIVER


1.1    Waiver of Acknowledged Events of Default. Notwithstanding the provisions
of the Credit Agreement to the contrary, the Required Lenders hereby waive, on a
one-time basis, the Events of Default arising under Section 7.1(c)(i) of the
Credit Agreement as a result of (a) the Borrowers permitting Consolidated
Capital Expenditures during fiscal year 2012 to be $11,000,000 in excess of the
amount permitted during such fiscal year pursuant to the terms of Section 6.15
of the Credit Agreement and (b) the Credit Parties’ incurrence of Indebtedness
in an amount that is approximately €1,400,000 in excess of the

11DMSLIBRARY01:20734729.6

--------------------------------------------------------------------------------




amount permitted to be incurred pursuant to Section 6.1(k) of the Credit
Agreement. Further, notwithstanding the provisions of the Credit Agreement to
the contrary, provided that Voxx Woodview Trace LLC, a Delaware limited
liability company (“Woodview Trace”) is joined to the Credit Documents as a
Domestic Guarantor prior to the conclusion of the Cure Period (defined below),
the Required Lenders hereby waive, on a one-time basis, the Event of Default
arising under Section 7.1(c)(ii) of the Credit Agreement as a result of the
financing documentation for the Indiana Project prohibiting Woodview Trace from
being joined to the Credit Documents as a Domestic Guarantor as required by
Section 5.10 of the Credit Agreement (the “Guarantor Default” and collectively
with the Events of Default described in the preceding sentence, the
“Acknowledged Events of Default”). “Cure Period” shall mean the period
commencing on the Amendment Effective Date (as defined in Section 3.1 below) and
ending on the earlier to occur of (x) July 10, 2013 (or such later date as
agreed to by the Administrative Agent in its sole discretion) and (y) the
occurrence of any Default or Event of Default other than the Acknowledged Events
of Default.


1.2    Effectiveness of Waiver. This waiver shall be effective only to the
extent specifically set forth herein and shall not (a) be construed as a waiver
of any breach, Default or Event of Default other than as specifically waived
herein nor as a waiver of any breach, Default or Event of Default of which the
Lenders have not been informed by the Credit Parties, (b) affect the right of
the Lenders to demand compliance by the Credit Parties with all terms and
conditions of the Credit Documents, except as specifically modified or waived by
this Amendment, (c) be deemed a waiver of any transaction or future action on
the part of the Credit Parties requiring the Lenders’ or the Required Lenders’
consent or approval under the Credit Documents, or (d) except as waived hereby,
be deemed or construed to be a waiver or release of, or a limitation upon, the
Administrative Agent’s or the Lenders’ exercise of any rights or remedies under
the Credit Agreement or any other Credit Document, whether arising as a
consequence of any Default or Event of Default (other than an Acknowledged Event
of Default) which may now exist or otherwise, all such rights and remedies
hereby being expressly reserved.


ARTICLE II
AMENDMENT TO CREDIT AGREEMENT


2.1    Amendments to Definitions.


(a)The definition of “Consolidated Capital Expenditures” set forth in
Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:


“Consolidated Capital Expenditures” shall mean, as of any date of determination
for the four (4) consecutive fiscal quarter period ending on such date, for the
Company and its Subsidiaries on a Consolidated basis, the aggregate of all
expenditures by the Credit Parties and their Subsidiaries during such period
that are capital expenditures as determined in accordance with GAAP, whether
such expenditures are paid in cash or financed.


(b)The first sentence of the definition of “Consolidated Interest Expense” set
forth in Section 1.1 of the Credit Agreement is hereby amended and restated to
read as follows:


“Consolidated Interest Expense” shall mean, as of any date of determination for
the four (4) consecutive fiscal quarter period ending on such date, the
aggregate of (a) the interest expense of the Company and its Subsidiaries for
such period, without duplication, plus (b) any amounts applied under any
Permitted Receivables Purchase Facility in the nature of interest, purchase fees
or discount, in each case of clauses (a) and (b), determined on a Consolidated
basis in accordance with GAAP.



2
22

--------------------------------------------------------------------------------




(c)The definition of “Indebtedness” set forth in Section 1.1 of the Credit
Agreement is hereby amended to add the following sentence to the end thereof:


“For the avoidance of doubt, Indebtedness shall not include any non-recourse
Indebtedness incurred in connection with any Permitted Receivables Purchase
Facility.”


(d)The definition of “Permitted Acquisition” set forth in Section 1.1 of the
Credit Agreement is hereby amended to delete the figure “$25,000,000” in clause
(viii) thereof and replace it with the figure “$30,000,000”.


(e)Section 1.1 of the Credit Agreement is hereby amended by adding the following
definitions to such Section in the appropriate alphabetical order:


“Permitted Receivables Purchase Facilities” shall mean the receivables purchase
facilities pursuant to the Receivables Purchase Agreement; provided, that (a)
all sales related thereto and all Indebtedness, if any, incurred in connection
therewith shall be non-recourse (except for customary representations,
warranties, covenants and indemnities made in connection with such facilities)
to the Credit Parties and their Subsidiaries, (b) any Liens arising under any
Permitted Receivables Purchase Facilities shall not at any time encumber any
property other than the accounts receivables sold pursuant to the applicable
Permitted Receivables Purchase Agreement, (c) the aggregate amount of all
receivables purchased under the Receivables Purchase Agreement shall not exceed
$15,000,000 at any time outstanding, (d) one hundred percent (100%) of the
consideration paid for such receivables shall be paid in cash or Cash
Equivalents and (e) other than customary discounts, the sale of such receivables
shall be for fair market value.


“Receivables Purchase Agreement” shall mean the Receivables Purchase Agreement,
to be entered into after the Second Amendment Effective Date (as the same may be
amended, supplemented or otherwise modified from time to time), by and among the
Company and Wells Fargo Bank, National Association, in respect of the accounts
receivable owing by Wal-Mart Stores, Inc., a Delaware corporation, and Sam’s
West, Inc., an Arkansas corporation, and such of their subsidiaries and
affiliates as may be included pursuant to the terms thereof.


“Second Amendment Effective Date” shall mean May [__], 2013.


“Visaton Acquisition” shall mean the acquisition by Audiovox German Holdings
GmbH of all or substantially all of the assets or a majority of the outstanding
Voting Stock or economic interests of VISATON GmbH & Co KG, so long as such
acquisition meets the requirements set forth in clauses (i), (ii), (iv), (v),
(vi), (vii) and (viii) of the definition of “Permitted Acquisition.”


2.2    Amendment to Section 5.14(f)(iv). Section 5.14(f)(iv) of the Credit
Agreement is hereby amended by adding the following to the end thereof:


The Borrowers represent and warrant that as of the Second Amendment Effective
Date, the Canadian Guarantors and the Mexican Guarantors have entered into
Joinder Agreements and collateral security documents in accordance with the
requirements of this Section 5.14(f)(iv). The Multicurrency Revolving Facility
shall continue to be unavailable to the Foreign Borrower unless and until the
Dutch Guarantors, the German Guarantors, the Hungarian Guarantors and the
Foreign Borrower enter into Joinder Agreements (other than with respect to the
Foreign Borrower) and collateral security documents in accordance with the
requirements of this Section 5.14(f)(iv). Notwithstanding

3
33

--------------------------------------------------------------------------------




anything to the contrary contained in this Section 5.14(f)(iv), on and as of the
date that the Dutch Guarantors, the German Guarantors, the Hungarian Guarantors
and the Foreign Borrower fulfill the requirements set forth in the preceding
sentence (as determined by the Administrative Agent in its sole discretion), the
Multicurrency Revolving Facility shall become available to the Foreign Borrower;
provided, that the Borrowers shall continue to use commercially reasonable
efforts to cause the Venezuelan Guarantors to enter into Joinder Agreements and
collateral security documents in accordance with the requirements of this
Section 5.14(f)(iv).


2.3    Amendment to Section 6.1(k). Section 6.1(k) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


“(k)    (i) secured or unsecured Indebtedness of Excluded Foreign Subsidiaries
incurred in connection with the Visaton Acquisition in an aggregate principal
amount not to exceed €13,000,000 and (ii) other secured or unsecured
Indebtedness of Excluded Foreign Subsidiaries in an aggregate principal amount
not to exceed €7,000,000;”


2.4    Amendment to Section 6.2. Section 6.2 of the Credit Agreement is hereby
amended by adding the following clause (u) after clause (t) thereof and making
the appropriate grammatical and punctuation changes to the ends of clauses (s)
and (t):


“(u)    Liens arising under the Permitted Receivables Purchase Facility
permitted under Section 6.4(a)(x).”


2.5    Amendment to Section 6.4. Section 6.4(a) of the Credit Agreement is
hereby amended by adding the following clause (x) after clause (ix) thereof and
making the appropriate grammatical changes to the ends of clauses (viii) and
(ix):


“(x)    any disposition of receivables (and related supporting obligations)
pursuant to the terms of the Permitted Receivables Purchase Facility;”


2.6    Amendment to Section 6.5. Section 6.5 of the Credit Agreement is hereby
amended by adding the following clause (k) after clause (j) thereof and making
the appropriate punctuation and grammatical changes to the ends of clauses (i)
and (j):


“(k)    the Visaton Acquisition.”


2.7    Amendment to Section 8.10(a)(i)(B). Section 8.10(a)(i)(B) of the Credit
Agreement is hereby amended by adding the phrase “(including, without
limitation, entering into the Consent to Sale of Receivables in substantially
the form attached hereto as Exhibit 8.10)” after the phrase “permitted under
Section 6.4”.


2.8    Amendment to Exhibits. The Exhibits to the Credit Agreement are hereby
amended by adding the attached Exhibit 8.10 thereto in proper numerical order.




ARTICLE III
CONDITIONS TO EFFECTIVENESS



4
44

--------------------------------------------------------------------------------




3.1    Closing Conditions. This Amendment shall become effective as of the day
and year set forth above (the “Amendment Effective Date”) upon satisfaction of
the following conditions (in each case, in form and substance reasonably
acceptable to the Administrative Agent):


(a)    Executed Amendment. The Administrative Agent shall have received a copy
of this Amendment duly executed by each of the Credit Parties, the Required
Lenders and the Administrative Agent.


(b)    Default. After giving effect to this Amendment, no Default or Event of
Default shall exist.


(c)    Fees and Expenses. The Administrative Agent shall have received from the
Borrowers such other fees and expenses that are payable in connection with the
consummation of the transactions contemplated hereby (including, without
limitation, the legal fees due and payable to King & Spalding LLP, as counsel to
the Administrative Agent).


(d)    Miscellaneous. All other documents and legal matters in connection with
the transactions contemplated by this Amendment shall be reasonably satisfactory
in form and substance to the Administrative Agent and its counsel.


ARTICLE IV
MISCELLANEOUS


4.1    Amended Terms. On and after the Amendment Effective Date, all references
to the Credit Agreement in each of the Credit Documents shall hereafter mean the
Credit Agreement as amended by this Amendment. Except as specifically amended
hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.


4.2    Representations and Warranties of Credit Parties. Each of the Credit
Parties represents and warrants as follows:


(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.


(b)    This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).


(c)    No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.


(d)    The representations and warranties set forth in Article III of the Credit
Agreement are true and correct as of the date hereof (except for those which
expressly relate to an earlier date).



5
55

--------------------------------------------------------------------------------




(e)    After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.


(f)    The Security Documents continue to create a valid security interest in,
and Lien upon, the Collateral, in favor of the Administrative Agent, for the
benefit of the Lenders, which security interests and Liens are perfected in
accordance with the terms of the Security Documents and prior to all Liens other
than Permitted Liens.


(g)    Except as specifically provided in this Amendment, the Credit Party
Obligations are not reduced or modified by this Amendment and are not subject to
any offsets, defenses or counterclaims.


4.3    Reaffirmation of Credit Party Obligations. Each Credit Party hereby
ratifies the Credit Agreement and acknowledges and reaffirms (a) that it is
bound by all terms of the Credit Agreement applicable to it and (b) that it is
responsible for the observance and full performance of its respective Credit
Party Obligations.


4.4    Credit Document. This Amendment shall constitute a Credit Document under
the terms of the Credit Agreement.


4.5    Expenses. The Borrowers agree to pay all reasonable costs and expenses of
the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment, including without limitation the reasonable fees and
expenses of the Administrative Agent’s legal counsel.


4.6    Further Assurances. The Credit Parties agree to promptly take such
action, upon the request of the Administrative Agent, as is necessary to carry
out the intent of this Amendment.


4.7    Entirety. This Amendment and the other Credit Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.


4.8    Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy or other electronic means
shall be effective as an original and shall constitute a representation that an
original will be delivered.


4.9    No Actions, Claims, Etc. As of the date hereof, each of the Credit
Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Administrative Agent, the
Lenders, or the Administrative Agent’s or the Lenders’ respective officers,
employees, representatives, agents, counsel or directors arising from any action
by such Persons, or failure of such Persons to act under the Credit Agreement on
or prior to the date hereof.


4.10    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).



6
66

--------------------------------------------------------------------------------




4.11    Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.


4.12    Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Sections 9.13 and 9.16 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





7
77

--------------------------------------------------------------------------------






BORROWERS:    VOXX INTERNATIONAL CORPORATION,
a Delaware corporation, as the Company


By: /s/ Charles M. Stoehr
Name:    Charles M. Stoehr
Title:    CFO/Senior Vice President




VOXX ACCESSORIES CORP., a Delaware corporation, as a Borrower


By: /s/ :Loriann Shelton
Name:    Loriann Shelton
Title:    CFO/Vice President/Treasurer




AUDIOVOX ELECTRONICS CORPORATION, a Delaware corporation, as a Borrower


By: /s/ :Loriann Shelton
Name:    Loriann Shelton
Title:    CFO/Secretary/Treasurer




AUDIOVOX CONSUMER ELECTRONICS, INC., a Delaware corporation, as a Borrower


By: /s/ :Loriann Shelton
Name:    Loriann Shelton
Title:    CFO/Secretary/Treasurer




AUDIOVOX ATLANTA CORP., a Georgia corporation, as a Borrower


By: /s/ Charles M. Stoehr
Name:    Charles M. Stoehr
Title:    Vice President




CODE SYSTEMS, INC., a Delaware corporation, as a Borrower


By: /s/ Charles M. Stoehr
Name:    Charles M. Stoehr
Title:    Chief Financial Officer





Signature Page to Second Amendment to
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




GUARANTORS:                ELECTRONICS TRADEMARK HOLDING
                        COMPANY, LLC, a Delaware corporation
By: /s/ Chris Lis Johnson
Name:    Chris Lis Johnson
Title:    Secretary




TECHNUITY, INC., an Indiana corporation


By: /s/ :Loriann Shelton
Name:    Loriann Shelton
Title:    Secretary




OMEGA RESEARCH AND DEVELOPMENT TECHNOLOGY LLC, a Delaware limited liability
company


By: /s/ :Loriann Shelton
Name:    Loriann Shelton
Title:    Secretary




LATIN AMERICA EXPORTS CORP., a Delaware corporation


By: /s/ Chris Lis Johnson
Name:    Chris Lis Johnson
Title:    Secretary
 

KLIPSCH HOLDING LLC, a Delaware limited liability company


By: /s/ Charles M. Stoehr
Name:    Charles M. Stoehr
Title:    Vice President/Secretary




KD SALES, LLC, an Indiana limited liability company


By: /s/ T. Paul Jacobs
Name:    T. Paul Jacobs
Title:
Chief Operating Officer




Signature Page to Second Amendment to
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




AUDIOVOX WEBSALES LLC, a Delaware limited liability company


By: /s/ :Loriann Shelton
Name:    Loriann Shelton
Title:    Vice President/Secretary




AUDIOVOX LATIN AMERICA LTD., a Delaware corporation


By: /s/ Charles M. Stoehr
Name:    Charles M. Stoehr    
Title:    Vice President




AUDIOVOX INTERNATIONAL CORP., a Delaware corporation


By: /s/ Charles M. Stoehr
Name:    Charles M. Stoehr
Title:    Vice President




AUDIOVOX COMMUNICATIONS CORP., a Delaware corporation


By: /s/ Charles M. Stoehr
Name:    Charles M. Stoehr
Title:    Vice President/Treasurer




AUDIOVOX GERMAN CORPORATION, a Delaware corporation


By: /s/ Charles M. Stoehr
Name:    Charles M. Stoehr
Title:    CFO/Vice President




AUDIOVOX ASIA INC., a Delaware corporation


By: /s/ Charles M. Stoehr
Name:    Charles M. Stoehr
Title:    Vice President/Secretary/Treasurer





Signature Page to Second Amendment to
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




CAR COMMUNICATION HOLDING GMBH,a Gesellschaft mit beschränkter Haftung under the
laws of the Federal Republic of Germany
By: /s/ Charles M. Stoehr
Name:    Charles M. Stoehr
Title:    Managing Director




HIRSCHMANN CAR COMMUNICATION GMBH, a Gesellschaft mit beschränkter Haftung under
the laws of the Federal Republic of Germany


By: /s/ Charles M. Stoehr
Name:    Charles M. Stoehr
Title:    Managing Director




HIRSCHMANN CAR COMMUNICATION KFT., a limited liability corporation
(Korlátolt     Felelõsségû Társaság) organized under the laws of Hungary


By: /s/ Peter Inzenhofer
Name:    Peter Inzenhofer
Title:    Managing Director




AUDIOVOX VENEZUELA C.A., a company organized under the laws of Venezuela


By: /s/ Charles M. Stoehr
Name:    Charles M. Stoehr
Title:    Vice President




AUDIOVOX MEXICO, S DE RL DE CV, a company organizad under the laws of Mexico


By: /s/ Charles M. Stoehr
Name:    Charles M. Stoehr
Title:    Board of Managers


KLIPSCH GROUP EUROPE, B.V., a private company with limited liability with its
corporate seat in Leiden, the Netherlands


By: /s/ T. Paul Jacobs
Name:    T. Paul Jacobs
Title:
Chief Operating Officer


Signature Page to Second Amendment to
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






AUDIO PRODUCTS INTERNATIONAL CORP., a corporation formed under the laws of
Province of Ontario


By: /s/ T. Paul Jacobs
Name:    T. Paul Jacobs
Title:    President




AUDIOVOX CANADA LIMITED, a corporation formed under the laws of Province of
Ontario


By: /s/ Charles M. Stoehr
Name:    Charles M. Stoehr
Title:    Vice President




AUDIOVOX ADVANCED ACCESSORIES GROUP LLC, a Delaware limited liability company


By: /s/ :Loriann Shelton
Name:    Loriann Shelton
Title:    Vice President/Secretary/Treasurer













Signature Page to Second Amendment to
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and as Administrative Agent





By: /s/ Edward P. Nallan, Jr.
Name: Edward P. Nallan, Jr.
Title: Senior Vice President





Signature Page to Second Amendment to
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




LENDERS:
Fifth Third Bank,

as a Lender




By: /s/ Neil Kiernan
Name: Neil Kiernan
Title: Vice President






HSBC Bank USA, N.A.,
as a Lender




By: /s/ William Conlan
Name: William Conlan
Title: Vice President




Citibank, N.A.,
as a Lender




By: /s/ Stuart N. Berman
Name: Stuart N. Berman
Title: Vice President




RBS Citizens, N.A.,
as a Lender




By: /s/ Hassan Sayed
Name: Hassan Sayed
Title: Vice President




People's United Bank,
as a Lender




By: /s/ Matthew Harrison
Name: Matthew Harrison
Title: Assistant Vice President











Signature Page to Second Amendment to
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




Sovereign Bank, N.A.,
as a Lender




By: /s/ Christine Gerula
Name: Christine Gerula
Title: Senior Vice President




Capital One, National Association,
as a Lender




By: /s/ Jed Pomerantz
Name: Jed Pomerantz
Title: Senior Vice President



Signature Page to Second Amendment to
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




Exhibit 8.10


Form of Consent to Sale of Receivables


(See Attached)






--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION
Supply Chain Finance Group
9th Floor, Mail Code 01053-091
301 South College Street
Charlotte, North Carolina 28202
___________, 2013
 
Wells Fargo Bank, N.A.
_____________
_____________
_____________




Re: Consent to Sale of Receivables


Ladies and Gentlemen:


Wells Fargo Bank, National Association, a national banking association, through
its Supply Chain Finance Group (together with its successors and assigns,
"SCFG") has been advised that Voxx International Corporation, a Delaware
corporation (together with its successors and assigns, "Seller") has entered
into financing arrangements with Wells Fargo Bank, N.A. (together with its
successors and assigns “Agent”) and a syndicate of lenders (“Lenders”). Under
such arrangements Agent, for the benefit of itself, the Lenders and certain
other secured parties, has a security interest in the inventory, receivables and
other related assets of Seller.
Seller may from time to time offer to sell accounts and related assets (as
defined on Exhibit A, the "Purchased Assets") to SCFG arising from sales of
goods or services by Seller to Wal-Mart Stores, Inc. , a Delaware corporation,
and Sam’s West, Inc., an Arkansas Corporation and such of its subsidiaries and
affiliates as SCFG may in writing identify to Seller as a Buyer from time to
time (together with its successors and assigns, "Buyer") and SCFG may from time
to time purchase such accounts and related assets offered to it by Seller. The
Purchased Assets are to be purchased by SCFG pursuant to that certain
Receivables Purchase Agreement (the “Receivables Purchase Agreement”) dated
______________, 2013, free and clear of any security interests, liens, charges,
claims, pledges or other encumbrances (any of the same being referred to as a
“Lien”).
Agent hereby consents to the sale of the Purchased Assets by Seller to SCFG
pursuant to the Receivables Purchase Agreement and agrees that such sale shall
not be in violation of the agreements of Seller with Agent or give rise to any
default under such agreements. Effective upon the payment to Agent by SCFG of
the purchase price for any Purchased Assets in accordance with the payment
instructions set forth in the immediately following paragraph, Agent releases,
automatically and without any further action, all Liens and any other interest
or claim of Agent in or to such Purchased Assets. Nothing contained in this
paragraph shall be deemed to constitute a release by Agent of its Liens on the
proceeds received by Seller from or on behalf of SCFG for the sale of the
Purchased Assets pursuant to the Receivables Purchase Agreement or any Liens
Agent may have in any accounts or other assets that are not transferred to SCFG
or that are required to be repurchased by Seller at any time.


Seller hereby directs SCFG to pay all amounts to which Seller is entitled under
the terms of the Receivables Purchase Agreement between SCFG and Seller to the
deposit account set forth on Exhibit B hereto. Such instructions shall be
irrevocable and shall remain in effect until Agent (or Seller with the written
approval of Agent) has notified SCFG in writing that such deposit account has
been changed or Agent has notified SCFG in writing that the obligations under
the financing arrangements between Seller




--------------------------------------------------------------------------------




and Agent have been paid in full in cash and all commitments of Agent to extend
credit have been terminated. Seller hereby irrevocably authorizes SCFG to follow
such payment directions of Agent without making any inquiry as to the authority
of Agent to give any such payment directions and SCFG shall have no liability
whatsoever for following any such payment directions.


Agent’s employees responsible for administration of Seller’s credit facility
shall be permitted to access the SCFG internet platform to confirm the name of
the Buyer and the amount of the Purchased Assets. Agent shall safeguard and keep
confidential, and put into effect and maintain commercially reasonable security
measures to safeguard and keep confidential, access to the SCFG platform and all
information derived from the SCFG platform. Seller hereby irrevocably authorizes
each of Agent and SCFG at all times to share with each other all information in
their possession from time to time concerning any of the Receivables Purchase
Agreement and the credit facility with Agent, and Seller, its financial
condition and business prospects, and the accounts of Seller.

    Agent authorizes and agrees that SCFG may file UCC amendments in the form
attached to this agreement as Exhibit C to evidence the release and termination
of the Liens of Agent as provided for above in any Purchased Assets and that the
foregoing shall constitute the irrevocable authorization and direction for such
filings. Upon SCFG’s request, at Seller’s expense, Agent will execute and
deliver any other documents or instruments that may be reasonably requested by
SCFG in order to evidence the release provided above.
This agreement shall become effective on the date set forth above upon its
execution by each of the parties hereto and thereafter shall be binding upon and
inure to the benefit of the parties hereto and each of their respective
successors and assigns. The successors and assigns for Seller shall include a
debtor-in-possession or trustee of such party. This agreement shall be
applicable both before and after the filing of any petition by or against Seller
under the U.S. Bankruptcy Code and all converted or succeeding cases in respect
thereof and its validity, interpretation and enforcement shall be governed by
the internal laws of the State of New York but excluding any principles of
conflict of laws or other rule of law that would cause the application of the
law of any jurisdiction other than the laws of the State of New York. Each party
hereto irrevocably consents and submits to the non-exclusive jurisdiction of the
Supreme Court of the State of New York in New York County and the United States
District Court for the Southern District of New York and waives any objection
based on venue or forum non conveniens with respect to any action instituted
therein arising under this agreement. This agreement may be executed in one or
more counterparts, each of which when so executed shall be deemed to be an
original but all of which when taken together shall constitute one and the same
agreement. In making proof of this agreement, it shall not be necessary to
produce or account for more than one counterpart hereof signed by each of the
parties hereto. EACH PARTY HERETO HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF
ANY CAUSE OF ACTION ARISING UNDER OR RELATED TO THIS AGREEMENT.












Very truly yours,






--------------------------------------------------------------------------------




 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
Supply Chain Finance Group
 
 
 
By: ____________________________
 
      Name:
      Title:
 
 
Agreed and Accepted:
 
 
WELLS FARGO BANK, NATIONAL ASSOCATION
__________________________
 
 
 
 
 
By: ____________________________
 
       Name:
       Title:
 
 
 
 
 
 
 
Voxx International Corporation
 
 
 
By: ____________________________
 
     Name:
     Title:
 
 





--------------------------------------------------------------------------------






 
 



EXHIBIT A
TO
CONSENT TO SALE OF RECEIVABLES
Definition


The term "Purchased Assets" means all present and future accounts owing and
payable by a Buyer to Seller arising pursuant to the sale by Seller of goods or
services to such Buyer that are at any time purchased by SCFG (each a "Purchased
Receivable"), together with (a) all rights, but not any obligations, under all
related invoices, purchase orders or other agreements between Seller and Buyer
with respect to such Purchased Receivables; (b) all documents, instruments and
chattel paper arising pursuant to or otherwise evidencing such Purchased
Receivables;(c) all returned, repossessed or reclaimed inventory or goods, if
any, the sale of which gave rise to any such Purchased Receivables, and all
rights to reclaim, repossess, and demand return of such inventory or goods;(d)
all commercial tort claims or any other claims arising with respect to any such
Purchased Receivables;(e) all related invoices, purchase orders or other
agreements between Seller and Buyer evidencing such Purchased Receivables and
such other documents of Seller reasonably determined by SCFG to be necessary for
the efficient collection of Purchased Receivables that have not been paid by the
due date thereof, including as appropriate, credit memos, ledger cards, bills of
lading and other shipping evidence, statements, correspondence, and other data
relating to any such Purchased Receivables or any Buyer;(f) all funds which are
received by Seller or SCFG in payment of any amounts owed in connection with any
such Purchased Receivables; and (g) all proceeds of the foregoing, in any form,
including insurance proceeds and all claims against third parties for loss or
damage to or destruction of or other involuntary conversion of any kind or
nature of any or all of the foregoing.




--------------------------------------------------------------------------------




EXHIBIT B
TO
CONSENT TO SALE OF RECEIVABLES


Payment Instructions


Wells Fargo Bank, N.A.
Account: _________________
ABA: __________________
Address: ___________________
__________________________            




--------------------------------------------------------------------------------




EXHIBIT C
TO
CONSENT TO SALE OF RECEIVABLES


UCC FINANCING STATEMENT ADDENDUM
SELLER/DEBTOR:
PURCHASER/SECURED PARTY:
The “Purchased Assets” shall mean the following assets and properties purchased
by Wells Fargo Bank, National Association, a national banking association, as
purchaser (together with any successors and assigns, “Purchaser”) from Voxx
International Corporation , a Delware corporation, as seller (together with any
successors and assigns, “Seller”), pursuant to the Receivables Purchase
Agreement, dated as of January 19, 2012, by and between Seller and Purchaser (as
the same now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced, the “Receivables Purchase Agreement”):
1.
all present and future accounts owing and payable by a Buyer to Seller arising
pursuant to the sale by Seller of goods or services to such Buyer (“Purchased
Receivables”);

2.
together with (a) all rights, but not any obligations, under all related
invoices, purchase orders or other agreements between Seller and Buyer with
respect to such Purchased Receivables; (b) all documents, instruments and
chattel paper arising pursuant to or otherwise evidencing such Purchased
Receivables;(c) all returned, repossessed or reclaimed inventory or goods, if
any, the sale of which gave rise to any such Purchased Receivables, and all
rights to reclaim, repossess, and demand return of such inventory or goods;(d)
all commercial tort claims or any other claims arising with respect to any such
Purchased Receivables;(e) all related invoices, purchase orders or other
agreements between Seller and Buyer evidencing such Purchased Receivables and
such other documents of Seller reasonably determined by Purchaser to be
necessary for the efficient collection of Purchased Receivables that have not
been paid by the due date thereof, including as appropriate, credit memos,
ledger cards, bills of lading and other shipping evidence, statements,
correspondence, and other data relating to any such Purchased Receivables or any
Buyer;(f) all funds which are received by Seller or Purchaser in payment of any
amounts owed in connection with any such Purchased Receivables; and (g) all
proceeds of the foregoing, in any form, including insurance proceeds and all
claims against third parties for loss or damage to or destruction of or other
involuntary conversion of any kind or nature of any or all of the foregoing.

As used in this Addendum, the term “Buyer” shall mean Wal-Mart Stores, Inc. a
Delaware corporation and Sam’s West, Inc. an Arkansas corporation and such of
its subsidiaries and affiliates as Purchaser may in writing identify to Seller
as a Buyer from time to time, together with its     and their successors and
assigns. As used herein “Agent” shall mean Wells Fargo Bank, N.A. in its
capacity as agent for a syndicate of lenders, together with its successors and
assigns, including any replacement agent.






